Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim is indefinite as no process details are presented within the claim beginning on line 4 on which to make a comparison between the instant process and the “baseline” process.
Regarding claim 8, the instant claim is indefinite as determining the weight hourly space velocity requires the catalyst volume, composition of the gaseous mixture, and the temperature, pressure and velocity of the mixture.
Regarding Claim 11, the instant claim is indefinite as no process details are presented within the claim beginning on line 4 on which to make a comparison between the instant process and the “baseline” process.
The remaining claims depend from the instant claims and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1***** is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz et al. (US 2011/0233472) hereafter Hotz and further in view of Ide et al (US 2017/0137285) hereafter Ide and Vita et al. (NPL, Applied Catalysis B: Environmental, v162, pp 551-563, 2015) hereafter Vita.
	Considering Claim 1, Hotz discloses a catalyst useful for bi-reforming carbon dioxide and steam for producing synthesis gas [0032]-[0041] with the catalyst comprising rhodium and platinum on a ceria or alumina support [0025].
	Hotz does not disclose the potential H2:CO ratios from the process.
	Ide discloses a catalytic process for producing syngas from a feedstock comprising water and carbon dioxide [0009]- [0011] and [0050] having H2:CO ratios varying from about 0.1 to about 15 [0053] which encompasses the instantly claimed range with the catalyst comprising rhodium and platinum [0035] on a high surface area support [0026].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the process of Hotz to produce a syngas as both Hotz and Ide disclose dry/steam reforming processes.
Hotz in view of Ide discloses the instant process and although neither discusses a comparison of the relative coke formation between the disclosed process to a baseline process, it is known by the ordinary skilled artisan that noble metal catalysts supported on ceria possesses improved resistance to coking as taught by Vita (pg 552).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst/process of Hotz would meet the instant limitation as the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 2, the significance of Hotz, Ide and Vita as applied to Claim 1 is explained above.
Hotz discloses a catalyst useful for bi-reforming carbon dioxide and steam for producing synthesis gas [0032]-[0041] with the catalyst comprising rhodium and platinum on a ceria or alumina support [0025] with platinum present from 0.01 wt % to 2 wt% and rhodium present at 0.1 wt% to 2 wt% (Example 1 and Table 1) which overlap the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range utilizing the range as taught by Hotz through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 3, 4 and 7, the significance of Hotz, Ide and Vita as applied to Claim 1 is explained above.
Hotz discloses the use of a platinum/rhodium catalyst for bi-reforming of methane/natural gas [0032], [0033] and [0055] as discussed above however Hotz does not disclose the conversion.
Ide discloses the use of a platinum/rhodium catalyst for conversion of methane wherein the methane is converted at up to 100% (Table 2) which falls within the instantly claimed range.
Although neither Hotz or Ide disclose the length of time for which the conversion covers, Hotz discloses the instant catalyst of claim 1 and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that since the catalyst and process of claim 1 is disclosed by Hotz, the conversion would be maintained for at least 500 hours as the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Hotz, Ide and Vita as applied to Claim 1 is explained above.
Hotz discloses that conversion is negatively impacted by the flowrate of the reactants as the flowrate and therefore space velocity with fixed catalyst weight is increased (Fig. 3) and [0054] making the space velocity a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum space velocity through routine experimentation in order to optimize reactant conversion.
Considering Claim 9, the significance of Hotz, Ide and Vita as applied to Claim 1 is explained above.
Hotz does not generally disclose a reforming temperature.
Ide discloses that the reforming/contacting is conducted at a temperature between about 400° and about 1200°C [0067] which encompasses the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to conduct the bi-reforming of Hotz in the temperature range of Ide and to arrive at the instantly claimed range through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Hotz, Ide and Vita as applied to Claim 1 is explained above.
Hotz does not generally disclose a reforming pressure.
Ide discloses that the reforming may be conducted between about 0 psig and about 1500 psig [0068] which overlaps the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range through routine experimentation utilizing the pressure range of Ide as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz et al. (US 2011/0233472) hereafter Hotz in view of Ide et al (US 2017/0137285) hereafter Ide and Vita et al. (NPL, Applied Catalysis B: Environmental, v162, pp 551-563, 2015) hereafter Vita as applied to claim 1 and further in view of Croft Production Systems datasheet (2009, pp 1-3) hereafter Croft.
	Considering Claim 5, the significance of Hotz, Ide and Vita as applied to claim 1 is explained above.
	Hotz discloses that the catalyst is useful in reforming natural gas, C1-C4 alkanes or mixtures thereof to synthesis gas [0033] but does not disclose the species breakdown of natural gas.
	Croft discloses that the composition of natural gas varies depending upon the source but generally contains from 0 to 5 % hydrogen sulfide.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the natural gas of Hotz to possess sulfur falling within the instantly claimed range as taught by Croft. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz et al. (US 2011/0233472) hereafter Hotz in view of Ide et al (US 2017/0137285) hereafter Ide and Vita et al. (NPL, Applied Catalysis B: Environmental, v162, pp 551-563, 2015) hereafter Vita as applied to claim 1 and further in view of Kesteren et al. (NPL, National, Inst. Public Health and the Environ., pp 1-41, 2013) hereafter Kesteren as evidenced by Warneke et al. (NPL, Atmos. Chem. Phys. V14, pp 10977-10988, 2014) hereafter Warneke.
	Considering Claim 6, the significance of Hotz, Ide and Vita as applied to Claim 1 is explained above.
Hotz discloses the use of natural gas as discussed above [0033] but does not disclose aromatic and olefinic components.
Kesteren discloses that benzene is present in natural gas at concentrations of up to 0.42 % which at least touches the instantly claimed range as the range is “about” which is both slightly below 1 % and slightly above 25 % as the ordinary skilled artisan is aware that natural gas also contains at least toluene as evidenced by Warneke (Sec. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the natural gas feedstock of Hotz to also contain aromatic and olefinic gases as taught by Kesteren and Warneke.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz et al. (US 2011/0233472) hereafter Hotz and further in view of Ide et al (US 2017/0137285) hereafter Ide.
Considering Claims 11, 14, 16 to 18, Hotz discloses a catalyst useful for bi-reforming carbon dioxide and steam for producing synthesis gas [0032]-[0041] with the catalyst comprising rhodium and platinum (noble metals) on a ceria or alumina support [0025].
	Hotz does not disclose the potential H2:CO ratios from the process.
	Ide discloses a catalytic process for producing syngas from a feedstock comprising water and carbon dioxide [0009]- [0011] and [0050] having H2:CO ratios varying from about 0.1 to about 15 [0053] which encompasses the instantly claimed range with the catalyst comprising rhodium and platinum [0035] on a high surface area support [0026].  Ide also discloses that a particular mole ratio between hydrogen and carbon monoxide may be adjusted by adjusting the relationships between feedstocks [0050]-[0053]  and [0070]-[0072] making a particular ratio of H2:CO a result effective variable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the process of Hotz to produce a syngas as both Hotz and Ide disclose dry/steam reforming processes.
Considering Claim 12, the significance of Hotz, Ide and Vita as applied to Claim 11 is explained above.
Hotz does not generally disclose a reforming temperature.
Ide discloses that the reforming/contacting is conducted at a temperature between about 400° and about 1200°C [0067] which encompasses the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to conduct the bi-reforming of Hotz in the temperature range of Ide and to arrive at the instantly claimed range through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 13, the significance of Hotz, Ide and Vita as applied to Claim 11 is explained above.
Hotz discloses the use of natural gas [0033] which is known by the ordinary skilled artisan to comprise methane.
Considering Claim 15, the significance of Hotz, Ide and Vita as applied to Claim 11 is explained above.
Hotz discloses a catalyst useful for bi-reforming carbon dioxide and steam for producing synthesis gas [0032]-[0041] with the catalyst comprising rhodium and platinum on a ceria or alumina support [0025] with platinum present from 0.01 wt % to 2 wt% and rhodium present at 0.1 wt% to 2 wt% (Example 1 and Table 1) with a binder present at about 0.5% [0027] with the balance being the ceria which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 19 and 20, the significance of Hotz, Ide and Vita as applied to Claim 11 is explained above.
Hotz discloses a catalyst useful for bi-reforming carbon dioxide and steam for producing synthesis gas [0032]-[0041] with the catalyst comprising rhodium and platinum on a ceria or alumina support [0025] with platinum present from 0.01 wt % to 2 wt% and rhodium present at 0.1 wt% to 2 wt% (Example 1 and Table 1) which overlap the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range utilizing the range as taught by Hotz through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732